DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/971991 filed on 08/21/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 9-16 are currently pending and have been rejected as follows.

Priority
Examiner has noted that the Applicant has claimed priority from the foreign application EP18158920.1 filed on 02/27/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/21/2020 comply with the provisions of 37 CFR 1.97, 1.98, and MPEP 609 and were considered by the Examiner. 

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 9-13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US2013/0234849) in view of Alvarez-Diaz et al. (Published 2017; https://dl.acm.org/doi/pdf/10.1145/3109761.3158384  ) in view of Neisse et al. (Disclosed in PCT Written Opinion, Published 2017; https://dl.acm.org/doi/pdf/10.1145/3098954.3098958 ) in view of Rady (US2019/0199518).

As per independent Claim 9, 
Gupta teaches a computer implemented method for a registration of a usage of tracking data records, the method comprising: 
tracking bag items for transportation from an airport of departure to a destination airport at a plurality of points by using: data identifying a bag item, data identifying a point on which the bag item is tracked, data representing a time stamp of a passage of the bag item at a tracking point (see Gupta para. 15-16 where the baggage is continuously tracked from when the baggage leaves the passenger’s possession at check-in at the initial airport to when the passenger picks up the baggage at baggage claim of the ultimate destination airport; para. 17 where each piece of baggage is assigned a unique code for tracking purposes; para. 22-27 where the unique code is read by readers at the airport as it moves around and the unique code is used to transmit a notification which indicates the location of the baggage, time of each event, name of passenger, etc.; see also para. 34-45 where in para. 35 the unique code of each piece of baggage is scanned and the system issues one or more notifications when the baggage moves from an area such as check-in, sorting area, loaded on airplane, depart from airplane, sorting area, arrives at pickup area, and exit the airport) 
storing an identity of the bag item, an identity of a tracking point and the data representing the time stamp of the passage of the bag item in a tracking data record (para. 26 where the notifications may be posted on a website of data delivery system configured to be accessed by the intended recipient; para. 27 where the unique baggage code is associated with the notifications) 

Gupta does not teach receiving the tracking data record as a transaction by an oracle, using the oracle to check an availability of a smart contract and upon the availability of the smart contract using the oracle to push the transaction into a node of a blockchain.

Alvarez-Diaz teaches:
receiving the tracking data record as a transaction by an oracle, using the oracle to check an availability of a smart contract and upon the availability of the smart contract using the oracle to push the transaction into a node of a blockchain (see page 3-4 Previous Work where in stage D the state of the bag is updated at every control point; page 4-6 Overview of Proposal where the set of contracts are designed to register passengers and luggage as well as update the current status of the luggage, the package contract stores data about the package and updates the current state based on notifications from the delivery contract, the delivery contract has three functions: 1) deliver that generates a new entry in the registry, 2) authorize that allows permissions for changing the state of the package, and 3) update deliver that allows to update the state of the package)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta invention with the Alvarez-Diaz receiving the tracking data record as a transaction by an oracle, using the oracle to check an availability of a smart contract and upon the availability of the smart contract using the oracle to push the transaction into a node of a blockchain with the motivation of increasing the level of trust as the passenger is able to trust the truthfulness of the baggage location/tracking data. See page 1 Abstract “providing a mechanism that can be verified and that allows increasing the level of trust of the stakeholders could contribute to the improvement of the logistic process”, page 1 Introduction “where a user can see the current status of its package it can happen that the information offered to the owner is insufficient or that the user doubts about the truthfulness of that information”, and page 3 Ethereum “Merely by including the blockchain technology to an access control system, for example, that system can increase its level of trust because all events will be registered as permanent and immutable objects inside the chain”. 

Gupta/Alvarez-Diaz does not teach determining the usage of the tracking data records by using the smart contract interacting with the oracle and using the smart contract to generate a specific entry in a wallet, the entry representing the usage of the tracking data records.

Neisse teaches:
determining the usage of the data records by using the smart contract interacting with the oracle (Page 3-5 Solution Design Choices where in (a)-(c) the contract registers data usage events representing the activities performed by the controller using the subject data as input and the subject creates a contract for each data instance that is shared for all controllers accessing the data; see also page 8 related word where the tracking of physical goods and access permissions to location data are implemented using a blockchain)
using the smart contract to generate a specific entry in a blockchain, the entry representing the usage of the data records (see page 5 Subject Contract Model where the contract acts as a data provenance track and event logger that allow the subject to easily check all data transfers and usage transactions providing assurance that only transactions conforming to the contract policies are authorized and registered in the blockchain; page 6 where the contract stores the data instantiation and instance values and if data usage is allowed by the contract, the controller can record it using a blockchain transaction signaling the actual data usage event)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz invention with the Neisse determining the usage of the tracking data records by using the smart contract interacting with the oracle and using the smart contract to generate a specific entry in a wallet, the entry representing the usage of the tracking data records with the motivation of increasing data security and transparency as the user can monitor how and when their data is being used. See page 1 Abstract “the use of a blockchain-based approach to support data accountability and provenance tracking. Our approach relies on the use of publicly auditable contracts deployed in a blockchain that increase the transparency with respect to the access and usage of data” and page 1 Introduction “Subjects should be empowered using a trusted and transparent solution in order to be able to track the controllers and processors that have directly or indirectly accessed their personal data, to verify if the data was accessed, used, and transferred without violating their consent, and to withdraw their consent arbitrarily in case they change their mind or in case they misinterpret the conditions for data usage given in their consent”. 

Neisse does not explicitly teach a wallet, but it does teach paying for blockchain transactions involving the smart contract. See page 2 second column where the invocation of functions that change the contract state must be done using paid transactions and users can specify the fees for the transaction and page 4 economics where contract fees must be paid by either subjects or controllers.

Rady teaches:
a wallet (see Rady figure 5-7 and para. 128-132 where wallets store keys for use to access and authorize transactions against the data in the blockchain, where a transfer may associate the asset with a different wallet, and where if the smart contract terms are fulfilled and the contract is met a new block is created and an update to a wallet is performed; see also para. 132-138)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz/Neisse invention with the Rady wallet with the motivation of increasing the efficiency of the invention as the Rady modification allows for the smart contract to generate an entry in a specific wallet and thus, the cost for usage of the tracking data records may be attributed to a specific wallet of the user (who owns the baggage) or the controller (airport who is querying the location of the baggage). 

As per dependent Claim 10,
Gupta/Alvarez-Diaz/Niesse/Rady teaches the method according to claim 9.
Gupta teaches:
a plurality of tracking data records (see Gupta para. 15-16 where the baggage is continuously tracked from when the baggage leaves the passenger’s possession at check-in at the initial airport to when the passenger picks up the baggage at baggage claim of the ultimate destination airport; para. 17 where each piece of baggage is assigned a unique code for tracking purposes; para. 22-27 where the unique code is read by readers at the airport as it moves around and the unique code is used to transmit a notification which indicates the location of the baggage, time of each event, name of passenger, etc.; see also para. 34-45 where in para. 35 the unique code of each piece of baggage is scanned and the system issues one or more notifications when the baggage moves from an area such as check-in, sorting area, loaded on airplane, depart from airplane, sorting area, arrives at pickup area, and exit the airport)

Gupta does not teach pushing a plurality of tracking data records as a transaction into a node of the blockchain.

Alvarez-Diaz teaches:
pushing a plurality of tracking data records as a transaction into a node of the blockchain (see page 3-4 Previous Work where in stage D the state of the bag is updated at every control point; page 4-6 Overview of Proposal where the set of contracts are designed to register passengers and luggage as well as update the current status of the luggage, the package contract stores data about the package and updates the current state based on notifications from the delivery contract, the delivery contract has three functions: 1) deliver that generates a new entry in the registry, 2) authorize that allows permissions for changing the state of the package, and 3) update deliver that allows to update the state of the package)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta invention with the Alvarez-Diaz pushing a plurality of tracking data records as a transaction into a node of the blockchain with the motivation of increasing the level of trust as the passenger is able to trust the truthfulness of the baggage location/tracking data. See page 1 Abstract “providing a mechanism that can be verified and that allows increasing the level of trust of the stakeholders could contribute to the improvement of the logistic process”, page 1 Introduction “where a user can see the current status of its package it can happen that the information offered to the owner is insufficient or that the user doubts about the truthfulness of that information”, and page 3 Ethereum “Merely by including the blockchain technology to an access control system, for example, that system can increase its level of trust because all events will be registered as permanent and immutable objects inside the chain”. 

Gupta/Alvarez-Diaz does not teach pushing a plurality of data records being an aggregated data record as a transaction into a node of the blockchain, the data records to be aggregated having a common property.

Neisse teaches:
pushing a plurality of data records being an aggregated data record as a transaction into a node of the blockchain, the data records to be aggregated having a common property (see page 4 Censorship resistance where transactions are fairly processed as it should be guaranteed that all subject transactions are added to the blockchain at most one day after the transaction submission; page 7-8 controller contract model where bulk events are logged on a daily time window as an activity happens for a subset of subscribers matching a particular condition using a policy template)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz invention with the Neisse pushing a plurality of data records being an aggregated data record as a transaction into a node of the blockchain, the data records to be aggregated having a common property with the motivation of increasing data security and transparency as the user can monitor how and when their data is being used. See page 1 Abstract “the use of a blockchain-based approach to support data accountability and provenance tracking. Our approach relies on the use of publicly auditable contracts deployed in a blockchain that increase the transparency with respect to the access and usage of data” and page 1 Introduction “Subjects should be empowered using a trusted and transparent solution in order to be able to track the controllers and processors that have directly or indirectly accessed their personal data, to verify if the data was accessed, used, and transferred without violating their consent, and to withdraw their consent arbitrarily in case they change their mind or in case they misinterpret the conditions for data usage given in their consent”. 

As per dependent Claim 11,
Gupta/Alvarez-Diaz/Neisse/Rady teaches the method according to claim 10. 
Gupta teaches:
tracking data records (see Gupta para. 15-16 where the baggage is continuously tracked from when the baggage leaves the passenger’s possession at check-in at the initial airport to when the passenger picks up the baggage at baggage claim of the ultimate destination airport; para. 17 where each piece of baggage is assigned a unique code for tracking purposes; para. 22-27 where the unique code is read by readers at the airport as it moves around and the unique code is used to transmit a notification which indicates the location of the baggage, time of each event, name of passenger, etc.; see also para. 34-45 where in para. 35 the unique code of each piece of baggage is scanned and the system issues one or more notifications when the baggage moves from an area such as check-in, sorting area, loaded on airplane, depart from airplane, sorting area, arrives at pickup area, and exit the airport)

Gupta/Alvarez-Diaz does not teach providing the common property of the data records to be aggregated as at least one of: an airline code and flight number, or a destination airport code, or a transfer airport code, or a daily basis.

Neisse teaches:
providing the common property of the data records to be aggregated as at least one of: an airline code and flight number, or a destination airport code, or a transfer airport code, or a daily basis (see page 4 Censorship resistance where transactions are fairly processed as it should be guaranteed that all subject transactions are added to the blockchain at most one day after the transaction submission; page 7-8 controller contract model where bulk events are logged on a daily time window as an activity happens for a subset of subscribers matching a particular condition using a policy template)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz invention with the Neisse providing the common property of the data records to be aggregated as at least one of: an airline code and flight number, or a destination airport code, or a transfer airport code, or a daily basis with the motivation of increasing data security and transparency as the user can monitor how and when their data is being used. See page 1 Abstract “the use of a blockchain-based approach to support data accountability and provenance tracking. Our approach relies on the use of publicly auditable contracts deployed in a blockchain that increase the transparency with respect to the access and usage of data” and page 1 Introduction “Subjects should be empowered using a trusted and transparent solution in order to be able to track the controllers and processors that have directly or indirectly accessed their personal data, to verify if the data was accessed, used, and transferred without violating their consent, and to withdraw their consent arbitrarily in case they change their mind or in case they misinterpret the conditions for data usage given in their consent”. 

As per dependent Claim 12,
Gupta/Alvarez-Diaz/Neisse/Rady teaches the method according to claim 9.
Gupta/Alvarez-Diaz does not teach associating the blockchain with at least one of an airport code or calendar days.
Neisse teaches:
associating the blockchain with at least one of an airport code or calendar days (see Neisse page 3 section 2.3 usage control policy language where blockchains have a policy which restricts data usage considering hours, days, months, etc. and the controller may be allowed to perform an operation only once during a time window such as 30 days; page 6 second column where the block chain may have a time step event; page 7-8 controller contract model where bulk events are logged on a daily time window as an activity happens for a subset of subscribers matching a particular condition using a policy template) 

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz invention with the Neisse associating the blockchain with at least one of an airport code or calendar days with the motivation of increasing data security and transparency as the user can monitor how and when their data is being used. See page 1 Abstract “the use of a blockchain-based approach to support data accountability and provenance tracking. Our approach relies on the use of publicly auditable contracts deployed in a blockchain that increase the transparency with respect to the access and usage of data” and page 1 Introduction “Subjects should be empowered using a trusted and transparent solution in order to be able to track the controllers and processors that have directly or indirectly accessed their personal data, to verify if the data was accessed, used, and transferred without violating their consent, and to withdraw their consent arbitrarily in case they change their mind or in case they misinterpret the conditions for data usage given in their consent”. 

As per dependent Claim 13,
Gupta/Alvarez-Diaz/Neisse/Rady teaches the method according to claim 9.
Gupta does not teach configuring the smart contract by using a collaboration platform serving a plurality of airports.

Alvarez-Diaz teaches:
configuring the smart contract by using a collaboration platform serving a plurality of airports (see page 4-5 overview of proposal where the choice of network for deploying contracts may vary between an airport which maintains a few active nodes like 4 or 5, a private network for national or international airports, and for example, in Spain, there are 48 active airports so an internal network of 4 nodes per airport would result in 192 total nodes)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta invention with the Alvarez-Diaz configuring the smart contract by using a collaboration platform serving a plurality of airports with the motivation of increasing the level of trust as the passenger is able to trust the truthfulness of the baggage location/tracking data. See page 1 Abstract “providing a mechanism that can be verified and that allows increasing the level of trust of the stakeholders could contribute to the improvement of the logistic process”, page 1 Introduction “where a user can see the current status of its package it can happen that the information offered to the owner is insufficient or that the user doubts about the truthfulness of that information”, and page 3 Ethereum “Merely by including the blockchain technology to an access control system, for example, that system can increase its level of trust because all events will be registered as permanent and immutable objects inside the chain”. 

As per dependent Claim 15,
Gupta/Alvarez-Diaz/Neisse/Rady teaches the method according to claim 9.
Gupta does not teach providing the oracle as a hardware oracle.
Alvarez-Diaz teaches:
providing the oracle as a hardware oracle (see page 3-4 Previous Work where in stage D the state of the bag is updated at every control point; page 4-6 Overview of Proposal where the set of contracts are designed to register passengers and luggage as well as update the current status of the luggage, the package contract stores data about the package and updates the current state based on notifications from the delivery contract, the delivery contract has three functions: 1) deliver that generates a new entry in the registry, 2) authorize that allows permissions for changing the state of the package, and 3) update deliver that allows to update the state of the package; see figure 3 where the control points are located within the airport; page 2 Preliminaries where the computer executes blockchain applications)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta invention with the Alvarez-Diaz providing the oracle as a hardware oracle with the motivation of increasing the level of trust as the passenger is able to trust the truthfulness of the baggage location/tracking data. See page 1 Abstract “providing a mechanism that can be verified and that allows increasing the level of trust of the stakeholders could contribute to the improvement of the logistic process”, page 1 Introduction “where a user can see the current status of its package it can happen that the information offered to the owner is insufficient or that the user doubts about the truthfulness of that information”, and page 3 Ethereum “Merely by including the blockchain technology to an access control system, for example, that system can increase its level of trust because all events will be registered as permanent and immutable objects inside the chain”. 

As per independent Claim 16,
Gupta teaches:
An installation at an airport, the installation comprising a computer (see Gupta para. 50-52 computer system and para. 15, 20-25 where the system tracks the baggage using readers at various locations within the airport)
Regarding “for carrying out the steps of claim 9”, see rejection of Claim 9 above. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gupta et al. (US2013/0234849) in view of Alvarez-Diaz et al. (Published 2017; https://dl.acm.org/doi/pdf/10.1145/3109761.3158384  ) in view of Neisse et al. (Disclosed in PCT Written Opinion, Published 2017; https://dl.acm.org/doi/pdf/10.1145/3098954.3098958 ) in view of Rady (US2019/0199518) as applied to claim 9 above, further in view of Salamoun et al. (US2018/0367454). 

As per dependent Claim 14,
Gupta/Alvarez-Diaz/Neisse/Rady teaches the method according to claim 9.
Gupta/Alvarez-Diaz/Neisse/Rady does not teach tracking data records complying at least partly with a requirement of IATA recommendation 1745.

Salamoun teaches:
tracking data records complying at least partly with a requirement of IATA recommendation 1745 (figure 5 and para. 45-50 where the message may comply with IATA 1745; para. 30-36 where messages are transmitted between a variety of airports regarding baggage transport; para. 16 where the location of baggage items are tracked using the messages)

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Gupta/Alvarez-Diaz/Neisse/Rady invention with the Salamoun tracking data records complying at least partly with a requirement of IATA recommendation 1745 with the motivation of increasing efficiency by making sure the messages regarding baggage location all conform to a specific standard and thus is easier to analyze and use.
See para. 30-32 “The departure control systems 110 to 130 may be run by different airlines in a particular airport or in a number of airports or by a particular airline in a number of airports. The different baggage sortation systems 140 to 160 and the baggage reconciliation systems 170 to 190 may be in operation in different airports. It will be appreciated that the above mentioned airports do not have to all be in one country, let alone in a particular country. It will be appreciated that, with increasing popularity in air traffic, the number of pieces of baggage being transported every day is very large and steadily increasing. The amount of data relating to baggage transport that is constantly generated is therefore large. This fact alone renders the handling and distribution of baggage messages challenging. Moreover, airline and airport data handling systems invariably use different methods and conventions of data handling. As a consequence the exchange of messages between such systems tends not to be possible, let alone possible in a highly reliable fashion at high message volumes.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Simons (US2021/0144149) is not available as prior art; however, Simons teaches data access guidelines for a blockchain and tracking records of a package being transported is maintained within the blockchain.
Quackenbush et al. (US2003/0100973) teaches tracking baggage location for the user to access.
Schmeling et al. (US2018/0096175) teaches using blockchain to track movement of a package.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lisa Ma whose telephone number is (571)272-2495. The examiner can normally be reached Monday to Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/L.M./Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628